Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         DETAILED ACTION
        This office action is in response to communication filed 1/17/2021.
Response to Amendment
 	The examiner acknowledges the amendment of claim 1 and the cancellation of claim 2.

Response to Arguments
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
        The reference of Swafford teaches a housing holding the circuit, power source, sensor and 
radio frequency transmitter and the module configured for permanent or releasable attachment to 
a pivotable divider (fig. 21B, paragraph 0220-0221). It is the examiner’s position that the 
attachment of the circuit to the housing requires a means of attachment and a clip represent a 
reliable means for attaching the motion detector circuit to the divider device as disclose by 
Malek (fig. 5, paragraph 09,052).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The reference of Malek is not relied upon for teaching the limitation of the use of a clip a housing holding the circuit, power source, sensor and radio frequency transmitter and the motion detection module attached to a pivotable
divider (fig. 21B, paragraph 0220-0221) and the reference of Malek is relied upon for teaching the use of a clip as an attachment means (fig. 5, paragraph 09,052). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swafford US Patent Application Publication 20160132822 in view of Takashima et al. US Patent Application 20170040665 and further in view of Malek et al. US Patent Application Publication 20130343015.

        Regarding claim 1, Swafford teaches a motion detector module (2130), comprising:


a power source (2202) for powering electrical components mounted on the circuit
 (paragraph 0225):

a sensor (2130) for detecting linear and/or rotational
movement (paragraph 0223) of the circuit substrate;

a radio frequency transmitter mounted on the circuit, the radio frequency
transmitter being in electrical communication with the sensor to generate a radio frequency
signal when a predetermined amount of movement has been exceeded (paragraph 0225, 0239);

a housing holding the circuit, power source, sensor and radio frequency
transmitter and the module configured for permanent or releasable attachment to a pivotable
divider (fig. 21B, paragraph 0220-0221). Swafford is not explicit on teaching the motion detector module comprises a circuit substrate. Takashima et al. in an analogous art teaches mounting a sensor on a circuit substrate as means of integrating electrical circuit in a single package (paragraph 049). Swafford in view of Takashima et al. is silent on teaching the housing includes a clip to facilitate releasable attachment of the module to a pivotable divider. Malek et al in an analogous art teaches using a releasable attachment means for attaching the circuit to a device and the attachment means include a clip (fig. 5, paragraph 09,052).

         It would have been obvious to one of ordinary skill in the art at the time of the invention for 
the motion detection module to include a circuit substrate because the system of Swafford 
teaches integrating the motion detector module with other circuit element are integrated onto a 
circuit board and circuit board require substrate for its structure, shape and to hold the electrical 
components.  The motion detection module requires an attachment means for attaching the 
motion detection module to divider and a clip represent a reliable means for attaching the motion 
. 
 
         Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swafford US Patent Application Publication 20160132822 in view of Takashima et al. US Patent Application 20170040665 and further in view of Bosses US Patent Application Publication 20070266520.
	Regarding claims 3-5, Swafford teaches the use of a motion detector but is silent on teaching the sensor is a Hall Effect sensor, reed switch or optical sensor. Bosses in an analogous art teaches using a Hall-effect sensor, the sensor is a reed switch as a motion detector (paragraph 019).
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the sensor to be a Hall Effect sensor, reed switch or optical sensor because the system of Swafford in view of Takashima uses a motion detector and a Hall Effect sensor, reed switch or optical sensor represent suitable forms of motion detection sensor. 
         Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swafford US Patent Application Publication 20160132822 in view of Takashima et al. US Patent Application 20170040665 and further in view of Dery et al. US Patent Application Publication 20120050057.
	Regarding claims 6, Swafford teaches the use of a motion detector (2130) but is silent on teaching the sensor is a mercury switch. Dery et al. in an analogous art teaches the use of a mercury sensor as a motion sensor (paragraph 02).
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the motion sensor to be a mercury sensor because the system Swafford in view of Takashima uses a motion detector and a mercury sensor as a motion sensor represent a motion detector. 
         Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swafford US Patent Application Publication 20160132822 in view of Takashima et al. US Patent Application 20170040665 and further in view of D’Angelo US Patent 6265974.
Regarding claim 7, Swafford teaches the use of a motion detector (2130) but is silent on teaching the sensor is a rolling ball sensor switch. D’Angelo et al. in an analogous art teaches the sensor is a rolling ball sensor switch (col. 4 line 59-col. 5 line 17).
        It would have been obvious to one of ordinary skill in the art at the time of the invention for the motion sensor to be a rolling ball sensor because the system of Swafford in view of Takashima uses a motion detector and a rolling ball sensor as a motion sensor represent a motion detector. 
          Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swafford US Patent Application Publication 20160132822 in view of Takashima et al. US Patent Application 20170040665 and further in view of Chou et al. US Patent 9550667.
	Regarding claim 8, Swafford teaches the use of a motion detector (2130) but is silent on teaching the sensor is a gyroscope. Chou et al. in an analogous art teaches the sensor is a gyroscope for detecting motion (col. 24 lines 10-20).
        It would have been obvious to one of ordinary skill in the art at the time of the invention for the motion sensor to be gyroscope because the system Swafford in view of Takashima uses a motion detector and a gyroscope represent a reliable sensor for detecting motion. 

	
         

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
           Regarding claims 9-15, the prior art of record is silent on teaching the limitation of 
a clip attached to the housing, the clip configured to releasably attach the
motion detection module to a divider that is pivotable between an upright position for

position for facilitating access to the rear storage section.
Claims 9-15 are allowed.





          

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683